512 F.2d 520
Fred CARTER, Appellant,v.Caspar W. WEINBERGER, Secretary of Health, Education andWelfare, Appellee.
No. 74-1768.
United States Court of Appeals,Fourth Circuit.
Submitted Jan. 10, 1975.Decided March 14, 1975.

Sterl F. Shinaberry, Charleston, W. Va.  (Hostler, Logsdon, Shinaberry & McHugh, Charleston, W. Va., on brief), for appellant.
William Kanter, Richard A. Olderman, David M. Cohen, Attys., Dept. of Justice (John A. Field, III, U. S. Atty., Carla A. Hills, Asst. Atty. Gen., on brief), for appellee.
Before BRYAN, Senior Circuit Judge, and WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
This is the third unsuccessful application by Fred Carter for disability benefits under the Social Security Act, 42 U.S.C. § 405(g), claiming disability since 1959.  He last met the special earnings requirement of the statute on March 31, 1965.  The last application-the basis of the present action-was filed April 2, 1969.


2
The Federal District Court in West Virginia on April 18, 1974 upheld the denial of the claim by the defendant Secretary of Health, Education and Welfare, on the defense of res judicata, the Court finding that this decision was not without supportive substantial evidence.  This conclusion was reached by the District Judge in an anatomized assessment of the proof and on his opinion we affirm the Court's dismissaL of this action, Carter v. Weinberger, Secretary of Health, Education and Welfare, 391 F. Supp. 1101 (S.D.W.Va.1974).


3
Affirmed.